INSPIRED BUILDERS, INC. 288 North Street Georgetown, MA 01833 March 21, 2011 U.S. Securities & Exchange Commission Office of Small Business treet, NE Washington, D.C. 20549 Re: Inspired Builders, Inc. File No. 333-171636 Dear Sir/Madam: Request is hereby made for the acceleration of the effective date of our Registration Statement on Form S-1, File No. 333-171636, to 4:00 P.M. Eastern Standard Time on March 23, 2011, or as soon as practicable thereafter. We are also aware that: •Should the Commission or the staff, acting pursuant to a delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; •The action of the Commission or the staff, acting pursuant to a delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and •The Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, INSPIRED BUILDERS, INC. /s/ Brendan Powderly BRENDAN POWDERLY CHIEF EXECUTIVE OFFICER
